      Case 6:20-cv-00773-MC            Document 3   Filed 05/12/20    Page 1 of 2




James L. Buchal, OSB No. 921618
MURPHY & BUCHAL LLP
3425 SE Yamhill Street, Suite 100
Portland, OR 97214
Tel: 503-227-1011
Fax: 503-573-1939
E-mail: jbuchal@mbllp.com
Attorneys for Plaintiffs



                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION


OPEN OUR OREGON, DA CIELO LLC,                No.
THE MOUNT HOOD MIXER SHOP,
INC., UNDER THE SKIN TATTOO                   DECLARATION OF LOREN AYLES
LLC, BRYANT LLC, KUEBLER'S
FURNITURE, INC., KATHY SALDANA,
as an individual; MICHELE
KARPONTINIS, as an individual; and
DAVID PARSON, as an individual,

                        Plaintiffs,

                        v.

KATE BROWN, in her official capacity as
the Governor of the State of Oregon,
LILLIAN SHIRLEY, in her official
capacity as Public Health Director of the
State of Oregon,

                        Defendants.



Loren Ayles declares:

       1.     I am the President of Open Our Oregon, an Oregon nonprofit formed on

May 5, 2020 to educate and defend Oregon small businesses’ and working Oregonians’

civil rights to open businesses an allow Oregonians to get back to work. I make this




Page 1: DECLARATION OF LOREN AYLES
      Case 6:20-cv-00773-MC          Document 3       Filed 05/12/20      Page 2 of 2




Declaration in support of plaintiffs' motion for injunctive relief against the Governor's

Executive Orders restricting Oregon business on account of the COVID-19 disease

       2.      Open Our Oregon believes the executive orders, issued by Oregon’s

governor Kate Brown, as a matter of a “Declaration of Emergency”, are extremely

detrimental to the Oregon businesses, economically disastrous, and most importantly are

not legal under U.S. and OR. State Constitutions. We believe the Governor of Oregon

has grossly exceeded her legal authority in response to the COVID-19 pandemic.

Governor Brown’s actions have severely impacted small businesses across the state of

Oregon, and as a result several have forced to close permanently.

       3.      Open Our Oregon is fighting to get Oregon small businesses their rights

restored to be open and the let all Oregonians regain their rights to earn a living.

       I certify under penalty of perjury that the foregoing is true and correct.

       DATED: May 8, 2020.



                                               /s/ Loren Ayles



       I hereby attest that I have on file all holographic signatures corresponding to any

signatures indicated by a conformed signature (/s/) within this e-filed document.

                                               /s/ James L. Buchal




Page 2: DECLARATION OF LOREN AYLES
